Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/937,823 in response to a Request for Continued Examination filed on 08/10/2022; the original application filed on 11/05/2021. Claims 1 - 24 are currently pending and have been considered below. Claims 4, 5, 14 and 15 have been cancelled. Claims 1, 11, 21 and 23 are an independent claim.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/10/2022 has been entered.
As per instant Amendment, Claims 4, 5, 14 and 15 were canceled; Claims 21-24 have been added; Claims 1, 11 and 23 are independent claims. Claims 1-3, 6-13 and 16-24 have been examined and are pending. This Action is made Non-FINAL. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-13, 16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2022/0116802 A1) in view of WONG et al. (US 2019/0174480 A1).
Regarding claims 1, 11, 21 and 23, a method comprising:
receiving, by a user equipment (UE), a control message that releases the UE from the RRC_CONNECTED state, [The terminal may perform a connection configuration procedure with the base station (S801). When the connection configuration between the terminal and the base station is completed, the terminal may operate in the RRC connected state, (Kim et al., Paragraph 226)], the control message comprising configuration information for conveying acknowledgment/negative acknowledgment (ACK/NACK) feedback in an RRC_INACTIVE state, [Configuration information for a feedback (NACK or NACK) transmission resource for supporting HARQ functions, (Kim et al., Paragraph 117)], 
entering, by the UE, into the RRC_INACTIVE state from RRC_CONNECTED state, [When the operation state of the terminal transitions from the RRC connected state to the RRC idle state or when the operation state of the terminal transitions from the RRD inactive state to the RRC idle state, the context information may be deleted in the RAN and the base station, (Kim et al., Paragraph 94)], 
Kim et al. fails to explicitly teach transmitting, by the UE, in accordance with said configuration information a symbol sequence from a set of possible symbol sequences to convey the ACK/NACK feedback,
Wong et al. teaches that the UE 104 recovers the encoded downlink signal, detects the DCI message 900 and transmits one of the preambles indicating an ACK or NACK in the resources indicated by the eNodeB 902 in the downlink control information as represented by an arrow, (Wong et al., Paragraph 100), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kim et al. by transmitting, by the UE, in accordance with said configuration information a symbol sequence from a set of possible symbol sequences to convey the ACK/NACK feedback, (Wong et al., Paragraph 100), in order to provide a power saving of the communications device between active periods of receiving downlink data and signalling overheads which are required to receive the downlink data, (Wong et al., Paragraph 3).

Regarding claims 2 and 12, the method of claim 1 further comprising: receiving signalling to configure a transmission resource within which to transmit the symbol sequence, wherein the transmission resource has a time duration that is longer than a time duration to transmit the symbol sequence, [The radio resource configuration information may include parameter values such as a configuration (or allocation) periodicity of a signal (or radio resource) according to a frame format of a base station (or transmission frequency), time resource allocation information for transmission, frequency resource allocation information for transmission, a transmission (or allocation) time, (Kim et al., Paragraph 105)]. 

Regarding claims 3 and 13, the method further comprising: receiving, by the user equipment (UE) a downlink data transmission while in RRC_INACTIVE state, [The terminal may receive downlink data from the base station through radio resources indicated by DCI obtained by the PDCCH monitoring operation, (Kim et al., Paragraph 96)], wherein transmitting the symbol sequence from the set of possible sequences, comprises:
transmitting a symbol sequence to indicate a NACK in respect of the downlink data transmission that is not correctly decoded; or
transmitting a symbol sequence to indicate an ACK in respect of the downlink data transmission that is correctly decoded; [the base station may transmit to the terminal a control message instructing to perform the relaxed measurement operation or a control message instructing to switch from the normal measurement operation to the relaxed measurement operation or acknowledging the reception of the message, (Kim et al., Paragraph 198)], or
transmitting a first symbol sequence to indicate a NACK in respect of the downlink data transmission is not correctly decoded and transmitting a second symbol sequence to indicate an ACK in respect of the downlink data transmission is correctly decoded.

Regarding claims 6 and 16, the method wherein the configuration information is one of: UE-specific; Cell specific; or UE-group specific, [the known preamble sequences are UE specific. That is the preamble sequences are different from other preamble such as PRACH  and each UE uses a different set of preamble sequences, (Wong et al., Paragraph 91)].

Regarding claims 10 and 20, the method further comprising: transmitting the symbol sequence with a subcarrier spacing different from other transmissions in a same resource grid, [See Wong et al., figure 12, Ref # 206. Paragraph 182)].
 wherein the subcarrier spacing is a spacing between consecutive OFDM subcarriers, [The idle-mode measurement operation may be configured to be performed only for a frequency satisfying predetermined conditions. For example, the terminal has supportable subcarrier spacing (SCS), and there is SCS that can be supported at a specific frequency, (Jin et al., Col. 34, Lines 1-9)].

Regarding claims 22 and 23, the method wherein the control message further comprises configuration information for conveying acknowledgment/negative acknowledgment (ACK/NACK) feedback in the RRC_INACTIVE state, [Configuration information for a feedback (NACK or NACK) transmission resource for supporting HARQ functions, (Kim et al., Paragraph 117)].

Allowable Subject Matter
Claims 7, 8, 9, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478